Exhibit 10(uuu)

Supplemental Agreement

[Joint BNY/4101 AUSTIN Letterhead]

FRUCTIBAIL INVEST

Attention: [            ]

115, rue Montmartre

75002 Paris, France

February 27, 2006                                

Dear Sirs:

Reference is made to the Real Estate Lease dated February 27, 2006 (the “Real
Estate Lease”) between 4101 Austin Boulevard Corp. (“4101 AUSTIN”) and
Fructibail Invest (“FRUCTIBAIL”), a wholly owned subsidiary of Natexis Banques
Populaires, and the Real Estate Sublease dated February 27, 2006 (the “Real
Estate Sublease”) between FRUCTIBAIL and The Bank of New York (“BNY”) (the
transactions contemplated by the Real Estate Lease and the Real Estate Sublease
together, the “Transaction”). This letter (this “Supplemental Agreement”) sets
forth supplemental agreements between the parties to the Transaction as set
forth herein. Capitalized terms used but not defined herein have the meanings
assigned to them in the Real Estate Lease and Real Estate Sublease. All
references to taxes herein shall also include any interest and penalties
relating to such taxes.

1. Each of FRUCTIBAIL, BNY and 4101 AUSTIN understand that the mutual intention
of all the parties is to enter into both the Real Estate Lease and the Real
Estate Sublease. For the avoidance of doubt and to avoid frustration of the
intention of the parties, 4101 AUSTIN, BNY and FRUCTIBAIL hereby agree that the
Real Estate Lease shall be void ab initio if FRUCTIBAIL and BNY fail to enter
into the Real Estate Sublease and no obligations for the parties shall ensue
thereunder.

2. BNY shall indemnify FRUCTIBAIL and any Affiliate thereof, on an After-Tax
Basis, from, against and in respect of any US federal and any state or local
income, franchise or similar tax (other than any Withholding Tax, which shall be
governed by Article 39 of the Real Estate Lease and Article 38 of the Real
Estate Sublease) incurred by FRUCTIBAIL or any Affiliate thereof as a result of
or in connection with the Transaction except to the extent that such tax would
not have been incurred but for (i) any Connection (or former Connection) of
FRUCTIBAIL or any Affiliate to the United States, other than any such Connection
(or former Connection) arising solely as a result of FRUCTIBAIL having executed
or performed its obligations or received a payment under, any of the Real Estate
Lease or Real Estate Sublease or this Supplemental Agreement or having asserted
rights or remedies under any of the Real Estate Lease or Real Estate Sublease or
this Supplemental Agreement, including without limitation taking possession of
the Premises and any subsequent activities in connection with leasing the
Premises, or (ii) any breach or incorrectness of any representation, warranty or
covenant given by FRUCTIBAIL in any of the Real Estate Lease, the Real Estate
Sublease, the Real Estate Lease Waiver Agreement dated February 27], 2006
between 4101 AUSTIN and FRUCTIBAIL (the “Lease Waiver Agreement”), the Real
Estate



--------------------------------------------------------------------------------

Sublease Waiver Agreement dated February 27, 2006 between FRUCTIBAIL and BNY
(the “Sublease Waiver Agreement”) or this Supplemental Agreement.

Without duplication, BNY shall indemnify FRUCTIBAIL and any of its Affiliates
with respect to, any US state or local taxes other than income, franchise or
similar taxes (“Non-Income Taxes”), which Non-Income Taxes shall include but not
be limited to, any New York state or city estate, inheritance, excise, sales and
use tax, commercial rent and occupancy tax, real property transfer tax, mortgage
recording tax, any other real estate taxes and any general or special
assessments (including, without limitation, (i) assessments made upon or with
respect to any “air” and “development” rights now or hereafter appurtenant to or
affecting the Premises, (ii) any fee, tax or charge imposed by any Governmental
Authority for any vaults, vault space or other space within or outside the
boundaries of the Premises, and (iii) any taxes or assessments levied in whole
or in part for public benefits to the Premises, including, without limitation,
any Business Improvement District taxes and assessments) if any, imposed on any
payments under, or otherwise relating to, any of the Real Estate Lease, Real
Estate Sublease, the Guarantee, or this Supplemental Agreement other than any
such Non-Income Tax that would not have been incurred but for (i) any Connection
(or former Connection) of FRUCTIBAIL or any Affiliate to the United States,
other than any such Connection (or former Connection) arising solely as a result
of FRUCTIBAIL having executed or performed its obligations or received a payment
under, any of the Real Estate Lease or Real Estate Sublease or this Supplemental
Agreement or having asserted rights or remedies under any of the Real Estate
Lease or Real Estate Sublease or this Supplemental Agreement, including without
limitation taking possession of the Premises and any subsequent activities in
connection with leasing the Premises, or (ii) any breach or incorrectness of any
representation, warranty or covenant given by FRUCTIBAIL in the Real Estate
Lease, the Real Estate Sublease, the Lease Waiver Agreement, the Sublease Waiver
Agreement or this Supplemental Agreement. Without duplication, BNY shall be
responsible for the payment of all Non-Income Taxes except Subtenant-Paid Taxes.
For the avoidance of doubt, if such Subtenant-Paid Taxes are not reimbursed by
BNY to FRUCTIBAIL pursuant to Section 27.1 of the Real Estate Sublease, BNY
shall indemnify FRUCTIBAIL and its Affiliates for such Subtenant-Paid Taxes.

FRUCTIBAIL will not be entitled to receive any payment under Article 39 of the
Real Estate Lease or Article 38 of the Real Estate Sublease in respect of any
Withholding Tax, to the extent such Withholding Tax, would not have been
incurred but for any Connection (or former Connection) of FRUCTIBAIL or any
Affiliate in the United States, other than any such Connection (or former
Connection) arising solely as a result of FRUCTIBAIL having executed or
performed its obligations or received a payment under, any of the Real Estate
Lease, Real Estate Sublease or this Supplemental Agreement or FRUCTIBAIL having
performed any activities directly relating thereto.

FRUCTIBAIL covenants that (without regard to any actions arising from the
execution or performance of its obligations or receipt of any payment under any
of the Real Estate Lease, Real Estate Sublease or this Supplemental Agreement or
it having asserted any rights under such agreements) (i) it does not have, and
at no time during the Term of the Transaction will have, any trade or business
in the United States and is not and will not become subject to tax on its net
profits in the United States, (ii) no aspect of the Transaction will be properly
reportable on the financial accounting books or records of

 

2



--------------------------------------------------------------------------------

FRUCTIBAIL or any of its Affiliates as being associated with any such trade or
business or taxable presence in the United States, and (iii) the principal
negotiations will be undertaken by, and any documentation associated with the
transaction will be approved and executed by, officers and employees of
FRUCTIBAIL in France.

Connection shall mean, in relation to an entity and a territory, that entity or
its Affiliates having a place of business in that territory, that entity or its
Affiliates conducting business in that territory or that entity or its
Affiliates being subject to tax on its net profits in that territory.

3. If FRUCTIBAIL has received any payment under paragraph 2 of this Supplemental
Agreement or Article 39 of the Real Estate Lease or Article 38 of the Real
Estate Sublease, FRUCTIBAIL will claim any deduction, credit, refund, offset,
allocation, or other tax savings available, if any (“Tax Savings”), for any tax
in respect of which it has received any such payment, and 4101 AUSTIN or BNY, as
the case may be, shall after receipt of a written request from FRUCTIBAIL,
supply FRUCTIBAIL with such forms or other documentary evidence as may be
reasonably necessary to entitle FRUCTIBAIL, as the case may be, to claim such
Tax Savings. To the extent that FRUCTIBAIL has received any Tax Savings, then
FRUCTIBAIL, without duplication with any payment made pursuant to Article 29 of
the Real Estate Lease or Article 38 of the Real Estate Sublease, shall promptly
pay to BNY or 4101 AUSTIN, as appropriate, an amount which FRUCTIBAIL determines
in its discretion, acting in good faith and after consultation with BNY or 4101
AUSTIN, will leave FRUCTIBAIL, after the payments, in the same After-Tax
position as it would have been in had the payments required under paragraph 2 of
this Supplemental Agreement or Article 39 of the Real Estate Lease or Article 38
of the Real Estate Sublease, as the case may be, not been required to be made by
the other party (taking into account any income inclusions related to the
payment of the relevant tax or indemnity); provided, however, that in no event
shall any payment under this paragraph 3 exceed the amount of corresponding tax
or indemnity payment made by BNY or 4101 AUSTIN under paragraph 2 of this
Supplemental Agreement or Article 39 of the Real Estate Lease or Article 38 of
the Real Estate Sublease, as the case may be; and provided further, that nothing
herein shall entitle BNY or 4101 AUSTIN to examine FRUCTIBAIL’s tax returns or
books and records.

4. FRUCTIBAIL and its Affiliates on the one hand, and BNY and its Affiliates, on
the other, will take such actions (in addition to claiming any available Tax
Savings) as are available to it and requested by BNY or FRUCTIBAIL, as the case
may be, to minimize any Withholding Tax required to be paid with respect to the
payment of any amounts under the Real Estate Lease or the Real Estate Sublease
or any tax liability that is indemnified against under this Supplemental
Agreement or Article 39 of the Real Estate Lease or Article 38 of the Real
Estate Sublease, as the case may be, provided such actions are, in the
reasonable discretion of the party of whom the action is requested, determined
not to be materially disadvantageous or cause unreasonable hardship to itself or
its Affiliates and provided expenses relating to such actions are borne by the
other party.

FRUCTIBAIL will provide a properly completed IRS Form W-8BEN, including Part II
thereof. Subject to an adverse Change of Law, FRUCTIBAIL will timely comply with
any reasonable request to provide an additional IRS Form W-8BEN (or successor
form).

 

3



--------------------------------------------------------------------------------

Any determination that a Change of Law has occurred and that such Change of Law
has had an adverse impact on FRUCTIBAIL must be supported by an opinion of
counsel from a law firm of international standing.

5. Unless it has received and has delivered to each of the other parties an
opinion of Dewey Ballantine LLP or other internationally recognized tax counsel
to the effect that based on a Change of Law there exists no reasonable basis for
treating the Transaction as contemplated by this paragraph 5, BNY, 4101 AUSTIN
and FRUCTIBAIL hereby agree that solely for all US federal and any US state or
local income, franchise, excise or similar tax purposes, BNY, 4101 AUSTIN and
FRUCTIBAIL, to the extent FRUCTIBAIL is required by the US federal, state or
local tax law or taxing authorities to take a position with respect to the
treatment of the Transaction for US federal, or any US state or local income,
franchise, estate, inheritance, excise or similar tax purposes, shall treat the
Transaction as one in which FRUCTIBAIL is treated as holding an instrument
described in Section 1275(a)(1)(A) of the US Internal Revenue Code of 1986, as
amended (the “Code”) that has been issued by BNY or an Affiliate, and that such
instrument is not connected to any US trade or business of FRUCTIBAIL or any of
its Affiliates.

FRUCTIBAIL will indemnify BNY, 4101 AUSTIN and any other member of the
affiliated group of corporations that files a consolidated US federal income tax
return with BNY (collectively, the “BNY Indemnitees”), on an After-Tax Basis,
from, against and in respect of all costs, liabilities, damages and taxes
(including, for the avoidance of doubt, any US federal, state or local income
taxes and any Withholding Tax imposed on any payment made by (i) 4101 AUSTIN to
FRUCTIBAIL under the Real Estate Lease or (ii) BNY to FRUCTIBAIL under the Real
Estate Sublease) incurred by any BNY Indemnitee as a result of any breach by
FRUCTIBAIL of (i) its obligations under the preceding sentence or (ii) one or
more of the conditions described in Article 39 of the Real Estate Lease or
Article 38 of the Real Estate Sublease. If any breach of FRUCTIBAIL’s
obligations pursuant to either of the first two sentences of this paragraph
causes BNY or 4101 AUSTIN to pay a Gross-Up Amount to FRUCTIBAIL under either
the Real Estate Sublease or the Real Estate Lease, FRUCTIBAIL will pay to the
party with such obligation an amount equal to such Gross-Up Amount (“Gross-Up
Refund”). Any unpaid Gross-Up Refund will offset and net against any obligation
of BNY or 4101 AUSTIN to pay a Gross-Up Amount.

6. Unless it has received and has delivered to each of the other parties an
opinion of Allen & Overy LLP or other internationally recognized tax counsel to
the effect that based on a Change of Law there exists no reasonable basis for
treating the Transaction as contemplated by this paragraph 6, BNY, 4101 AUSTIN
and FRUCTIBAIL agree that solely for French tax purposes, each of FRUCTIBAIL,
4101 AUSTIN, and BNY, to the extent 4101 AUSTIN or BNY is required by French tax
law or tax authorities to take a position with respect to any such tax, shall
respect the characterization of the Transaction under New York law as that of a
lease of commercial real estate properties between 4101 AUSTIN and FRUCTIBAIL,
with 4101 AUSTIN as the owner/lessor and FRUCTIBAIL as the lessee, and a
sublease between FRUCTIBAIL and BNY, with FRUCTIBAIL as the lessee/sublessor and
BNY as the sublessee.

BNY will indemnify FRUCTIBAIL and its Affiliates (collectively, the “FRUCTIBAIL
Indemnitees”), on an After-Tax Basis, from, against and in respect of all costs,

 

4



--------------------------------------------------------------------------------

liabilities, damages and taxes (including, for the avoidance of doubt, any
French income taxes and any Withholding Tax imposed on any payment made by (i)
FRUCTIBAIL to 4101 AUSTIN under the Real Estate Lease or (ii) FRUCTIBAIL to BNY
under the Real Estate Sublease) incurred by FRUCTIBAIL as a result of any breach
by BNY or 4101 AUSTIN of (i) its obligations under the preceding sentence or
(ii) one or more of the conditions described in Article 39 of the Real Estate
Lease or Article 38 of the Real Estate Sublease.

If any breach of BNY’s or 4101 AUSTIN’s obligation pursuant to the first
sentence of this paragraph causes FRUCTIBAIL to pay a Gross-Up Amount to BNY or
4101 AUSTIN under either the Real Estate Sublease or Real Estate Lease, BNY or
4101 AUSTIN, as the case may be, will pay to FRUCTIBAIL an amount equal to such
Gross-Up Amount (“Gross-Up Refund”). Any unpaid Gross-Up Refund will offset and
net against any obligation of FRUCTIBAIL to pay a Gross-Up Amount.

FRUCTIBAIL represents that, effective prior to the Effective Date, FRUCTIBAIL
has validly elected to be subject to French corporate income tax (impôt sur les
sociétés) under the provisions set out under articles 206.3 and 239 of the
French Code général des impôts. FRUCTIBAIL agrees that, throughout the term of
the Transaction, FRUCTIBAIL will not take (or permit any of its Affiliates to
take) any action whatsoever that will cause FRUCTIBAIL to cease being subject to
French corporate income tax.

7. FRUCTIBAIL shall indemnify the BNY Indemnitees, on an After-Tax Basis, from,
against and in respect of (a) any tax (other than any Withholding Tax, which
shall be governed by Article 39 of the Real Estate Lease and Article 38 of the
Real Estate Sublease) imposed by the Republic of France for which the
Indemnified Person is or will be liable, to the extent that such tax (i) is
attributable solely to the transactions contemplated by the documents executed
in connection with Transaction and (ii) is not attributable to or arising from
an enterprise engaged in business operations in France by BNY or 4101 AUSTIN
(within the meaning of Section 209-I of the Code Général des Impôts) and (b) any
interest, penalties, additions to tax for which the BNY Indemnitee is or will be
liable to the Republic of France in connection with the tax liability referred
to under (a) above to the extent such interest, penalties, additions to tax
(i) are attributable solely to the transactions contemplated by the documents
executed in connection with Transaction and (ii) are not attributable to or
arising from an enterprise engaged in business operations in France by BNY or
4101 AUSTIN (within the meaning of Section 209-I of the Code Général des
Impôts).

Notwithstanding the foregoing, FRUCTIBAIL shall have no obligation to indemnify
for any tax, interest, penalties, additions to tax or similar amounts pursuant
to the foregoing sentence to the extent such tax, interest, penalties, additions
to tax or similar amounts would not have been incurred but for any breach or
incorrectness of any representation, warranty, or covenant given by BNY or 4101
AUSTIN in any of the Real Estate Lease, Real Estate Sublease or this
Supplemental Agreement.

8. Payment of any amounts owing pursuant to paragraphs 2, 4, 5, 6, or 7 hereof
shall be made as follows: (i) to the extent such amount is an indemnity in
respect of Withholding Tax, within 5 Business Days after written demand therefor
and (ii) with respect to any other amount, within 45 days of written demand
therefor. Any written

 

5



--------------------------------------------------------------------------------

demand pursuant to the foregoing shall be made within 5 Business Days of the
party becoming aware or should have become aware that any amount may be owing
and shall describe in reasonable detail the amount of and basis for the
liability in respect of which the payment is to be made. If a party should have
been aware that any amount was owing, but did not make a written demand within 5
Business Days of that time, then any subsequent claim made pursuant to this
paragraph shall only be effective for amounts arising from the date that the
claim is actually made.

9. BNY and 4101 AUSTIN each hereby represents to FRUCTIBAIL, and FRUCTIBAIL
hereby represents to BNY and 4101 AUSTIN, that:

(a) It is duly organized under the laws of its jurisdiction of organization and
has the power and authority to execute and deliver this Supplemental Agreement
and to perform its obligations hereunder.

(b) It has taken all necessary action to authorize the execution and delivery of
this Supplemental Agreement and the performance of its obligations hereunder,
and this Supplemental Agreement has been duly executed and delivered on its
behalf. This Supplemental Agreement constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws and legal and
equitable principles affecting the enforcement of creditors’ rights generally.

(c) Its execution and delivery of this Supplemental Agreement, and the
undertaking and performance of the obligations expressed to be assumed by it
hereunder, will not conflict with any requirement of its organizational or
governing documents or result in a breach of or a default under applicable law,
or any agreement or instrument to which it is a party or by which it is bound or
in respect of any indebtedness in relation to which it is a guarantor or a
surety, in a manner in which such conflict, breach or default would, in all
reasonable likelihood, have a material adverse effect on its ability to perform
its obligations hereunder. No consent, license, approval or authorization of,
filing with, notice to or other act by or in respect of any agency or
governmental authority or any other person is required in connection with the
execution, delivery or performance of this Supplemental Agreement by it or the
validity or enforceability of this Supplemental Agreement which, if not
obtained, would, in all reasonable likelihood, have a material adverse effect on
its ability to perform its obligations hereunder.

(d) It is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(e) Its participation in the Transaction will not give rise to any obligations
under Sections 6111 and 6112 of the Code.

10. (a) No failure on the part of any party hereto to exercise, no delay in
exercising and no course of dealing with respect to any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Supplemental
Agreement preclude any other or further exercise

 

6



--------------------------------------------------------------------------------

thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

(b) This Supplemental Agreement shall be governed by and construed in accordance
with the law of the State of New York. Each party hereto hereby: (a) irrevocably
consents and submits to the jurisdiction of any US federal, state, county or
municipal court sitting in the State of New York in respect to any action or
proceeding brought therein concerning any matters arising out of or in any way
relating to this Supplemental Agreement; (b) irrevocably waives all objections
as to venue and any and all rights it may have to seek a change of venue with
respect to any such action or proceedings; (c) waives its right to a trial by
jury (d) agrees that the laws of the State of New York shall govern in any such
action or proceeding and waives any defense to any action or proceeding granted
by the laws of any other country or jurisdiction unless such defense is also
allowed by the laws of the State of New York; and (e) agrees that any final
judgment rendered against it in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law. Each party hereto further agrees that
any action or proceeding against it in respect to any matters arising out of or
in any way relating to this Supplemental Agreement shall be brought only in the
State of New York, County of New York. FRUCTIBAIL hereby appoints CT Corporation
System, having an office at 111 Eighth Avenue, 13th Floor, New York, NY 10001 as
FRUCTIBAIL’s agent who shall be authorized to accept service of process on
FRUCTIBAIL’s behalf. FRUCTIBAIL shall have the right to appoint a successor
agent upon notice to BNY and 4101 AUSTIN but, at all times, FRUCTIBAIL shall
have a duly authorized agent for service of process in New York City.

(c) Any bills, statements, consents, notices, demands, requests or other
communications given or required to be given under this Supplemental Agreement
shall be in writing and shall be (1) mailed by certified mail, postage prepaid,
return receipt requested, or (2) sent by internationally recognized overnight
air courier service, or (3) sent by telecopy (provided an identical notice is
also sent simultaneously by mail or overnight courier). All such communications
shall be mailed, sent or delivered, addressed to the party for whom it is
intended at its address set forth below:

if to BNY or 4101 AUSTIN:

The Bank of New York

One Wall Street – 10th Floor

New York, NY 10286 USA

Attention: General Counsel

if to FRUCTIBAIL:

115, rue Montmartre

75002 Paris, France

Attention: [            ]

 

7



--------------------------------------------------------------------------------

or at such other address or to such other addressee as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice. Notices shall be deemed given
when delivered by hand or when receipt is verified by telephone confirmation, or
if mailed, when received, with failure to accept delivery constituting delivery
for this purpose. Any notices received after 5:00 p.m. (New York City time) on a
Business Day shall be deemed delivered on the following Business Day. Any party
hereto may change the addresses for notices set forth above by giving at least
ten days’ prior notice of such change in writing to the other party as aforesaid
and otherwise in accordance with these provisions.

(d) The covenants, conditions and agreements contained in this Supplemental
Agreement shall bind and inure to the benefit of each party hereto and their
respective legal representatives, successors and assigns, and shall survive the
expiration or earlier termination of the Real Estate Lease and the Real Estate
Sublease.

(e) Any provision of this Supplemental Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
either the portion of that provision which is not held to be prohibited or
unenforceable, or the remaining provisions of this Supplemental Agreement and
without affecting the validity or enforceability of such provision in any other
jurisdiction, so long as the remaining provisions of this Supplemental Agreement
continue to reflect the business understanding of the parties as evidenced
herein.

(f) This Supplemental Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

(g) This Supplemental Agreement contains the entire agreement between the
parties and supersedes all prior understandings, if any, with respect thereto.
This Supplemental Agreement shall not be modified, changed or supplemented,
except by written instrument executed by both parties.

(h) This Supplemental Agreement is not being offered under conditions of
confidentiality and is not intended to be a reportable transaction within the
meaning of Section 6111 of the Code. Accordingly, 4101 AUSTIN, FRUCTIBAIL, BNY
and their respective employees, representatives or other agents may freely
disclose to any and all persons, without any limitation of any kind, the US tax
structure and US tax aspects of the transaction described herein, and all
materials of any kind (including opinions or other US tax analysis) that are
provided to any of the foregoing persons that are related to such tax structure
and tax aspects of the transaction.

 

8



--------------------------------------------------------------------------------

Please signify your agreement to the foregoing by signing where indicated below.

 

Very truly yours

THE BANK OF NEW YORK

By:

 

/s/ Thomas J. Mastro

 

Name:

 

Thomas J. Mastro

 

Title:

 

Comptroller

4101 AUSTIN BOULEVARD CORP.

By:

 

/s/ Stephen Q. Petrula

 

Name:

 

Stephen Q. Petrula

 

Title:

 

President

 

 

 

AGREED AND ACCEPTED:

FRUCTIBAIL INVEST

By:

 

/s/ Fabrice Croppi            /s/ Imed Ben Romdhane

 

Name:

 

Fabrice Croppi & Imed Ben Romdhane

 

Title:

 

Co-Heads of Financial Engineering

 

9